Title: From George Washington to Bouillé, 1 June 1787
From: Washington, George
To: Bouillé, François-Claude-Amour, marquis de

 

Philadelphia June 1st 1787.

Under this cover you will do me the honor to receive a letter directed to the President, or Senior Officer of the Society of the Cincinnati in France; enclosing a resolve of the General Meeting of that Society in these United States, holden in this City, last month.
If any thing, Sir, could add to the pleasure I feel in obeying the orders of this Society, it is the favourable opportunity that is afforded me of expressing to you the Sentiments of admiration and respect with which your character has inspired me; and to assure you of the esteem and consideration with which I have the honor to be Sir Yr Most Obedt and Most Humble Servt

Go: Washington

